DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment with each half having one anchoring leg must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim1, 3 and 14-15 are objected to because of the following informalities:  
Regarding claim 1, the term “the bottom surface” should read “a bottom surface”.
Regarding claim 3, the term “have an antimicrobial surface” should read “has”.
Regarding claim 14, “an antimicrobial”, and “a coating” should read “the antimicrobial” and “the coating”.
Regarding claim 15, “the bottom” should read “a bottom”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the term “the cover have an antimicrobial surface” lacks support in the original disclosure and as such is deemed new matter and must be removed.  Specifically, the original disclosure only supports, and shows in Fig. 7, the embodiment of the device without the cover having the antimicrobial coating.  The original disclosure does not support the cover having the antimicrobial coating.  Deletion is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170354482 A1) in view of Kaveh et al (US 2020/0383710 A1) in view of Scheu-Dental (DE 19808593 A1).
Regarding the above claims, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and one or two anchoring legs (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); four arms (200), each of the four arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and abstract); and a pair of slide rails (400) for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (e.g. two ends of each rail, see Fig. 1), wherein each anchoring legs (700) has at least one hole (710) configured to guide an implant [0090] to be driven through the hole into the palatine bone so as to fix each leg to the bone (configured to be used as such).  Kim further discloses wherein the device comprises four arms (200) and four legs (700), each of the two halves of the body having two arms/legs attached thereto, one on its left side/end and the other to its right side/end (see Fig. 1; per claims 4-5); and wherein the implant is a screw or nail (see [0068], per claims 7 and 13 (see below)).  Kim, however, does not teach wherein the device comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander, or wherein the at least one hole in the anchoring leg being angled substantially toward the direction of expansion of the device as required. 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising one or two anchoring legs (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) there through (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include Kaveh’s angled holes, as such modification would provide increased surface contact with the bone and allow the insertion and force application angle to be changed as desired (see Kaveh, [0081]).
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of an expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would protect the expansion element, aid in reducing debris/fluid being retained therein or on and allow cleaning of the components (see Scheu [0011]), while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Scheu-Dental, as combined above, in view of Barry et al (US 6267590 B1).
Regarding the above claims, Kim/Kaveh/Scheu-Dental, as combined above, teaches all the features of the claimed invention based on claims 1-2 as explained above, including the cover (see above), but does not teach wherein the cover has an antimicrobial surface comprising a coating having an antimicrobial agent with a polymer as required.  
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Scheu-Dental, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Kim/Kaveh/Scheu-Dental be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the cover, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces(see above).  
  Claims 1, 4-5, 7, 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh et al in view of Barry et al.
Regarding claim 1, Kim discloses a maxillary skeletal expander ("M-MARPE") device (see Fig. 1), comprising: two halves (100) of a device body, each half having a left side and a right side, a middle portion (see Fig. 1), and one or two anchoring legs (700) configured to be fixed directly to a palatine bone, the anchoring leg being affixed or releasably attached to the half of the device body (see Fig. 1); four arms (200), each of the four arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see Fig. 1); a lock screw (300) rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see Figs. 1-2 and abstract); and a pair of slide rails (400) for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (e.g. two ends of each rail, see Fig. 1), wherein each anchoring legs (700) has at least one hole (710) configured to guide an implant [0090] to be driven through the hole into the palatine bone so as to fix each leg to the bone (configured to be used as such).  Kim further discloses wherein the device comprises four arms (200) and four legs (700), each of the two halves of the body having two arms/legs attached thereto, one on its left side/end and the other to its right side/end (see Fig. 1; per claims 4-5 and 16); and wherein the implant is a screw or nail (see [0068], per claims 7 and 19 (see below)).  Kim, however, does not teach wherein the two halves of the body, the four arms, the lock screw and the pair of slide rails have an antimicrobial surface comprising a coating having an antimicrobial agent with a polymer, or wherein the at least one hole in the anchoring leg being angled substantially toward the direction of expansion of the device as required. 
Kaveh et al, however, teaches a maxillary expanding device (see Figs. 16a-c) comprising one or two anchoring legs (100c/d) having a hole (101) being angled substantially toward the direction of expansion of the device and configured to receive an implant (111) therethrough (see Figs. 16a-c and [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim to include Kaveh’s angled holes, as such modification would provide increased surface contact with the bone and allow the insertion and force application angle to be changed as desired (see Kaveh, [0081]).
Barry et al, however, teaches providing an antimicrobial surface to all exposed surfaces (see col 3, lines 1-6) of all types of orthodontic appliance (see col 6, lines 20-26), wherein the antimicrobial surface comprises a coating having an antimicrobial agent and a polymer (e.g. inorganic antimicrobial agent and polymer; see citations above and col 3, lines 34-43 and col 4, lines 9-16).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh, as combined above, to include Barry’s use of antimicrobial coatings for orthodontic appliances, as such modification would aid in reducing the incidence of oral disease in orthodontic appliance wearers, preventing the adverse effects of bacterial action (see Barry, col 1, lines 10-21).  It is noted that should the device of Kim/Kaveh be modified to include Barry’s use of the antimicrobial coating, as combined above, the disclosure of Barry as a whole would guide one of ordinary skill in the art to coat the two halves of the body, the four arms, the lock screw and the pair of slide rails, along with all other exposed surfaces, as taught by Barry to prevent the bacterial action on fluid contacting surfaces (see above).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kaveh in view of Barry et al, as combined above, further in view of Scheu-Dental.
Regarding claim 15, Kim/Kaveh/Barry, as combined above, does not teach wherein the device further comprises a cover that covers all or substantially all the bottom surface of the device, the cover being releasably attached to the expander as required. 
Scheu-Dental, however, teaches a dental expander device (1) comprising a cover (21) which releasably covers substantially all of a surface of an expansion element (6) and expanding legs (3/5).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kim/Kaveh/Barry, as combined above, to include the teachings of covering the expansion element of a dental expander with a removable cover, as taught by Scheu-Dental, as such modification would further protect the expansion element, further aid in reducing debris/fluid being retained therein or on and allow cleaning of the components (see Scheu [0011]), while still maintaining access to the expansion screw.  It is noted that should the device of Kim/Kaveh/Barry be modified by providing a cover, as taught by Scheu-Dental, as combined above, the Examiner notes that the bottom surface would be substantially all covered since it would be the only exposed surface and since Scheu-Dental teaches covering the expansion element (see above).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 13, 14-16 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-11, 13-16 and 19 of copending Application No. 16556432 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because Application 16556432 discloses a maxillary skeletal expander ("M-MARPE") device (see claim 1), comprising: two halves of a device body, each half having a left side and a right side, a middle portion, and one or two anchoring legs configured to be fixed directly to a palatine bone, the anchoring legs being affixed or releasably attached to the half of the device body (see claim 1, paragraph 1); four arms, each of the four arms having a proximal end fixed to one of the two halves of the device body and a distal end extending toward teeth (see claim 1, paragraph 2); a lock screw rotatably coupled to the two halves of the device body and configured to adjust a distance between the two halves of the device body (see claim 1, paragraph 3); and a pair of slide rails for guiding a movement of the two halves of the device body, one slide rail having a first end slidably inserted into or fixed to a fist halve of the device body and a second end slidably inserted into a second halve of the device body, and the other slide rail having a first end slidably inserted into or fixed to the second halve of the device body and a second end slidably inserted into the first halve of the device body (see claim 1, paragraph 4), wherein the anchoring leg has at least one hole configured to guide an implant to be driven through the hole into the palatine bone so as to fix the anchoring leg to the palatine bone, the at least one hole being angled substantially toward the direction of expansion of the M-MARPE device (see claim 1, paragraph 5); wherein the device further comprises a cover that covers all or substantially all the bottom surface of the maxillary skeletal expander device, the cover being releasably attached to the maxillary skeletal expander device (see claim 1, paragraph 7) or the two halves of the device body, the four arms, the lock screw and the pair of slide rails have an antimicrobial surface comprising a coating having an antimicrobial agent with polymer (see claim 1, paragraph 8; per claims 1, 14, ).  
Application ‘432 additionally discloses wherein the device comprising a cover that covers all or substantially all the bottom surface of the maxillary skeletal expander device, the cover being releasably attached to the maxillary skeletal expander device (per claims 2, 15; see claims 2, 8, 15 of ‘432); wherein the device comprising four arms, each of the two halves of the device body having two arms attached thereto, one to its left side and the other to its right side (per claims 4, 16; see claims 1, 10, 16 of ‘432); comprising four anchoring legs, each of the two halves of the device body having a left end and a right end, and each of the two halves having two anchoring legs attached thereto, one to the left end and the other to the right end (e.g. two halves with two legs; per claims 5; see claims 5, 11 of ‘432); and wherein the implant is a screw or a nail (per claims 7, 13, 19; see claims 7, 13, 19 of ‘432).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 8/29/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection and/or interpretation above necessitated by Applicant’s amendments.
First, regarding Applicant’s arguments to Raby, the Examiner notes that the arguments are moot as they do not address the new grounds of rejection above in view of Barry, based on Applicant’s amendments.
Second, regarding the double patenting rejections, Applicant’s arguments are not persuasive as application 13851851 is not relied on for the rejection (see above, instead the ‘432 application is used).  Additionally, Applicant alleges that limitations of the instant claims are missing from the reference application claims, however, no specific examples are arguments are presented.  Accordingly the arguments thereto are not persuasive.
Finally, regarding the combination including Scheu-dental, Applicant argues that it would not have been obvious to modify the device of Kim/Kaveh or Kim/Kaveh/Barry, as combined above, to include the teachings of providing a cover as taught by Scheu.  Applicant argues that because of the intended use of the device, for breathing training, one or ordinary skill would not be motivated to look to Scheu for its benefits in breathing training.  However, whether or not Applicant’s arguments to the intended use of the Scheu device are relevant (though not agreed upon by the Examiner), the arguments do not address the further and explicit benefits explained and relied on as explained above in the use of a cover over a device with mechanical means used in the mouth, and which would be readily apparent to one of ordinary skill in the art.  Additionally such arguments do not state why one of ordinary skill in the art would not recognize such benefits and why they would not be motivated to modify a similar device to achieve said benefits.  For example, it is well known that oral appliances harbor bacteria, debris and other food particles which can cause disease, odor or infection (see Barry for example).  Additionally, adjustable components, with interlocking and moving parts, like those in Scheu and Kim, are further susceptible to the same issues.  One of ordinary skill would recognize that a cover over such components would help in a) protecting the components from damage, b) reduce the amount of debris, food and/or fluid from getting stuck or retained on the device, especially the moving components, and c) would still allow access to the components for cleaning and/or adjustment.  Scheu further contemplates the benefits of cleaning and/or adjusting at [0011]. Applicant has not addressed any of these motivations and contrary to Applicant’s arguments, the Examiner maintains that one of ordinary skill in the art would have a reasonable expectation of success and a clear understanding and recognition of the intrinsic benefits of covering mechanical components in an oral device as explained above.  
As such, Applicant’s arguments have been fully considered, but respectfully are not considered persuasive as the express motivation relied upon in the rejection has not been addressed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 11291526 teaches a similar orthodontic appliance with an antimicrobial coating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772